[Cite as State v. Skapik, 2018-Ohio-2661.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                     CHAMPAIGN COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 2017-CA-16
                                                   :
 v.                                                :   Trial Court Case No. 2014-CR-250
                                                   :
 DAVID P. SKAPIK                                   :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                               Rendered on the 6th day of July, 2018.

                                              ...........

KEVIN TALEBI, Atty. Reg. No. 0069198, Assistant Prosecuting Attorney, Champaign
County Prosecutor’s Office, 200 North Main Street, Urbana, Ohio 43078
      Attorney for Plaintiff-Appellee

MISTY M. CONNORS, Atty. Reg. No. 0075457, 3451 Dayton-Xenia Road, P.O. Box
340246, Beavercreek, Ohio 45434
     Attorney for Defendant-Appellant

                                             .............




TUCKER, J.
                                                                                         -2-




      {¶ 1} Defendant-appellant, David Skapik, following a jury trial, was convicted of 10

felony offenses and 2 misdemeanor offenses.         The trial court, after merging certain

counts, sentenced Skapik to a 147-month prison term. Skapik appealed and we, in part,

reversed his sentence. State v. Skapik, 2015-Ohio-4404, 42 N.E.3d 790 (2d Dist.).

      {¶ 2} Specifically, and pertinent to the current discussion, the trial court did not

merge three theft counts (counts 3, 4, and 5) involving grand theft of two firearms (counts

3 and 4, 3rd degree felonies) and the theft of another item (count 5, a misdemeanor), with

these items being taken from an off-duty deputy sheriff’s vehicle.          The trial court,

additionally, did not merge two receiving stolen property counts (counts 10 and 11, 4th

degree felonies) with these counts involving Skapik’s disposal of the firearms taken from

the deputy sheriff’s vehicle. We reversed the trial court’s failure to merge counts 3, 4,

and 5 and counts 10 and 11, stating as follows:

             The judgment of the Champaign County Common Pleas Court is

      affirmed in part and reversed in part.       The judgment is reversed with

      respect to the trial court’s failure to merge counts three, four, and five

      (involving theft of property stolen from the deputy sheriff’s vehicle) as allied

      offenses for purposes of sentencing. The judgment also is reversed with

      respect to the trial court’s failure to merge counts 10 and 11 (receiving

      stolen property involving disposal of the two firearms) as allied offenses for

      purposes of sentencing. The cause is remanded for the State to elect to

      proceed with sentencing on count three, count four, or count five, and on

      count 10 or count 11. In all other respects, the trial court’s judgment is
                                                                                          -3-


       affirmed.

(Emphasis sic.) Skapik at ¶ 25.

       {¶ 3} The trial court, following a delay caused by the State’s attempt to obtain Ohio

Supreme Court review, conducted a sentencing hearing on May 22, 2017. The trial

court, consistent with our mandate and the State’s elections, merged counts 4 and 5 into

count 3 and also merged count 10 into count 11. The trial court, again consistent with

our mandate, imposed the original sentences on the remaining counts. Originally, the

sentence on count 4 was a 30-month consecutive sentence and the sentence on count

11 was an 18-month consecutive sentence. Thus, Skapik’s sentence was reduced by

48 months, reducing his aggregate sentence from 147 months to 99 months. Because

count 5 involved a concurrent sentence, its merger did not affect the aggregate sentence.

The trial court, on May 22, 2017, filed a sentencing entry and order confirming that which

occurred at the sentencing hearing. This appeal followed.

       {¶ 4} We appointed appellate counsel.       Appellate counsel, on September 26,

2017, filed a brief under the authority of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967) stating she was unable to identify any “appealable issues.”

Appellate counsel, consistent with her duty under Anders, identified the following as a

possible assignment of error:

       THE RECORD DOES NOT SUPPORT THE [TRIAL] COURT’S FINDINGS

       UNDER R.C. § § 2929.13(B) AND 2929.11 OR THE SENTENCE IS

       OTHERWISE CONTRARY TO LAW.

Counsel, in the concluding section of the brief, requests permission to withdraw as

appellate counsel.
                                                                                        -4-

       {¶ 5} We, in an order filed on October 13, informed Skapik of the Anders filing and

that he had a right to file a pro se brief within 60 days of October 13. Thereafter, at

Skapik’s request, we extended the time for filing a pro se brief until March 1, 2018 and

then until April 24, 2018. Skapik has not filed a pro se brief.

       {¶ 6} A trial court, following a remand for re-sentencing based upon a failure to

merge counts, must conduct a sentencing hearing concerning the counts which remain

after the State’s merger elections. State v. Wilson, 129 Ohio St. 3d 214, 2011-Ohio-2669,

95 N.E.2d 381, at ¶ 15. However, though a new sentencing hearing is required, the

“guilty verdicts underlying a defendant’s sentences remain the law of the case and are

not subject to review.” (Citation omitted) Id. “Further, only the sentences that were

affected by the appealed error are reviewed de novo; the sentences for any offenses that

were not affected * * * are not vacated and are not subject to review.” (Citation omitted).

Id., citing State v. Saxon, 109 Ohio St. 3d 176, 2006-Ohio-1245, 846 N.E.2d 824, at

paragraph three of the syllabus. Therefore, the counts subject to de novo review in this

case are counts 3 and 11.

       {¶ 7} With the above in mind, we turn our consideration to whether there are any

non-frivolous appellate issues. First, we will consider appellate counsel’s suggestion

that we review whether there is a non-frivolous appellate argument that the trial court’s

sentence is not supported by the R.C. 2929.11 and, R.C. 2929.12 findings made by the

trial court or that Skapik’s sentence is otherwise contrary to law.

       {¶ 8} A trial court has full authority to impose any authorized sentence, and the

sentencing court is not required to articulate its findings or set forth its reasoning for

imposing a particular sentence. State v. King, 2013-Ohio-2021, 992 N.E.2d 491, ¶ 45
                                                                                             -5-


(2d Dist.). However, the sentencing court must consider the R.C. 2929.11 and 2929.12

sentencing factors.    State v. Leopard, 194 Ohio App. 3d 500, 2011-Ohio-3864, 957
N.E.2d 55, ¶ 11 (2d Dist.), citing State v. Mathis, 109 Ohio St. 3d 54, 2006-Ohio-855, 846
N.E.2d 1, ¶ 38.

       {¶ 9} Felony sentences are reviewed in accordance with R.C. 2953.08(G)(2).

State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59 N.E.3d 1231. Based upon

the plain language of R.C. 2953.08(G)(2) “an appellate court may vacate or modify a

felony sentence on appeal only if it determines by clear and convincing evidence that the

record does not support the trial court’s findings under relevant statutes or that the

sentence is otherwise contrary to law.” Marcum at ¶ 1.            “This is a very deferential

standard of review, as the question is not whether the trial court had clear and convincing

evidence to support its findings, but whether [the appellate court] clearly and convincingly

find[s] that the record fails to support the trial court’s findings.” State v. Cochran, 2d Dist.

Clark No. 2016-CA-33, 2017-Ohio-217, ¶ 17.

       {¶ 10} Turning to counts 3 and 11 and consistent with the indicated deferential

standard of review, there is no arguably meritorious appellate argument that the trial court,

when imposing the count 3 and 11 sentences, did not consider R.C. 2929.11 (overriding

purposes of felony sentences) and R.C. 2929.12 (sentencing factors). The trial court, at

the sentencing hearing, thoroughly articulated its R.C. 2929.11 and 2929.12 findings, and

these findings were incorporated into a comprehensive sentencing entry and order.

There is no worthy appellate argument that we could determine by clear and convincing

evidence that these findings are not supported by the record. Finally, the count 3 and

11 sentences are within the statutory range and any argument that the sentences are
                                                                                         -6-


otherwise contrary to law would be frivolous.

       {¶ 11} Turning to counsel’s reference to R.C. 2929.13(B), this provision sets forth

the legislative mandate that in particular circumstances a defendant who is convicted of

a non-violent 4th or 5th degree felony must be sentenced to a term of community control

sanctions (CCS).      This sentencing requirement, among other exceptions, is not

applicable when, as here, the defendant, in addition to 5th and/or 4th degree felonies, is

also being sentenced on higher degree felonies. R.C. 2929.13(B)(1)(a)(ii). Therefore,

any argument that the trial court had to sentence Skapik to CCS on count 11, a 4th degree

felony, would be frivolous.

       {¶ 12} We have, additionally, considered whether there is a potentially worthy

appellate argument that the trial court erred by imposing a consecutive sentence

regarding count 11.1 A trial court, in order to impose a consecutive sentence that is not

mandatory or agreed upon, must make the findings required by R.C. 2929.14(C)(4).

State v. Brewer, 2017-Ohio-119, 80 N.E.3d 1257 (2d Dist.).          Appellate review of a

consecutive sentence is also governed by R.C. 2953.08(G)(2).           Id.   Therefore, an

appellate court may modify or vacate a consecutive sentence if it clearly and convincingly

finds that the record does not support the trial court’s R.C. 2929.14(C)(4) findings or that

the consecutive sentence is otherwise contrary to law. Id. at ¶ 10.

       {¶ 13} The trial court, turning to count 11, made the R.C. 2929.14(C)(4) findings at

the sentencing hearing, and these findings were incorporated into the trial court’s

sentencing entry and order.      Furthermore, based upon the record, there is not a


1
 This discussion is not relevant to count 3, grand theft of a firearm, because, under R.C.
2913.02(B)(4), any sentence imposed for this offense has to be consecutive to any other
prison term.
                                                                                     -7-


potentially meritorious appellate argument that the count 11 consecutive sentence is

clearly and convincingly not supported by the record or that the sentence is otherwise

contrary to law.

       {¶ 14} In addition to the issues already discussed, we have, consistent with our

duty under Anders, reviewed the entire record. This review has not revealed any non-

frivolous appellate issues.

       {¶ 15} We have found no non-frivolous issues for appellate review. Counsel’s

motion to withdraw is granted. Accordingly, the judgment of the Champaign County

Common Pleas Court is affirmed.



                                   .............



WELBAUM, P.J. and FROELICH, J., concur.



Copies mailed to:

Kevin Talebi
Misty M. Connors
David P. Skapik
Hon. Nick A. Selvaggio